** VEHICLES — STOP LAMP — EQUIPPED — REAR LIGHT ** THE PROVISIONS OF 47 Ohio St. 148 [47-148] (PARAGRAPH (D) OF SECTION 1 OF THE ACT) REQUIRE EVERY MOTOR VEHICLE, EVERY TRIALER, EVERY SEMI-TRAILER AND EVERY POLE TRAILER TO BE EQUIPPED WITH AT LEAST TWO(2) TAIL LAMPS WHETHER NOR NOT SAID VEHICLE, IS BEING DRAWN AT THE END OF A TRAIN OF VEHICLES; AND THAT AT LEAST TWO TAIL LAMPS ARE ALSO REQUIRED UPON A VEHICLE OF ANY OTHER KIND WHEN SUCH VEHICLE IS BEING DRAWN AT THE END OF A TRAIN OF VEHICLES.  CITE: 47 Ohio St. 148 [47-148] (RICHARD M. HUFF)